[att_logo.jpg]
 








 










SUPPLEMENTAL LIFE INSURANCE PLAN





 
























Effective:  January 1, 1986
Revisions Effective: January 1, 2008
Revisions Effective:  January 29, 2009


 
 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL LIFE INSURANCE PLAN


1.   Purpose.  The purpose of the Supplemental Life Insurance Plan  ("Plan") is
to allow for provision of additional survivor benefits for Eligible Employees.


2.   Definitions.  For purposes of this Plan, the following words and phrases
shall have the meanings indicated, unless the context clearly indicates
otherwise:


Annual Base Salary or Annual Salary or Salary.
"Annual Base Salary" or "Annual Salary" or "Salary" shall mean an Eligible
Employee's annual base salary rate determined by AT&T, excluding (1) all
differentials regarded as temporary or extra payments and (2) all payments and
incentive awards and distributions made either as a long term award or as a
short term award; and such Salary shall be as before reduction due to any
contribution pursuant to any deferred compensation plan or agreement provided by
AT&T, including but not limited to compensation deferred in accordance with
Section 401(k) of the Internal Revenue Code.  Annual Salary or Salary shall mean
an annualized amount determined from an Eligible Employee's Annual Base Salary
rate.


Beneficiary.  "Beneficiary" shall mean any beneficiary or beneficiaries
designated by the Eligible Employee pursuant to the AT&T Rules for Employee
Beneficiary Designations as may hereafter be amended from time-to-time
("Rules").


BSLIP Offset.  "BSLIP Offset" shall equal the sum of the amounts (1) and (2)
described below:


an amount of level death benefit that would be paid under the participant’s
BellSouth Supplemental Life Insurance Plan ("BSLIP") policy(ies) as if the
participant had restructured such policy(ies) based on the December 31, 2008
cash value to provide a level death benefit assuming no additional premium
payments to the policy(ies), as calculated by the BSLIP administrator during
2008 and communicated to each active officer;
or,
an amount of level death benefit that would be paid under the participant’s
Cingular Wireless BLS Executive Transition Supplemental Life Insurance Plan
policy(ies) as if the participant had restructured such policy(ies) based on the
December 31, 2007 cash value to provide a level death benefit assuming no
additional premium payments to the policy(ies), as calculated by the BSLIP
administrator during 2008 and communicated to each active officer;
and
an amount equal to the death benefit provided under the participant’s BellSouth
Split Dollar Life Insurance Plan policy(ies) as of December 31, 2008 and
Cingular Wireless BLS Executive Transition Split Dollar Life Insurance Plan
policy(ies) as of December 31, 2007.


This sum is applied as an offset to this Plan as described in Section 4,
regardless of whether or not the participant actually restructured his policy or
made other decisions regarding such BellSouth and Cingular policy(ies).


BSLIP Retiree Offset.  "BSLIP Retiree Offset" shall equal the sum of the amounts
(1) and (2) described below:


an amount equal to the death benefit provided under the participant’s BellSouth
Supplemental Life Insurance Plan policy(ies) as if the participant died on
December 31, 2008;
and
(2)an amount equal to the death benefit that was provided under the
participant’s BellSouth Split Dollar Life Insurance policy(ies) as if the
participant died on his BSLIP retirement date.
This amount is applied as an offset to this Plan as described in Section 4.


Chairman.  "Chairman" shall mean the Chairman of the Board of AT&T Inc.


Committee.  "Committee" shall mean the Human Resources Committee of the Board of
AT&T Inc.


Eligible Employee.  "Eligible Employee" shall mean an Officer and any other
individual who is participating in the Plan as of September 1,
2005.  Notwithstanding the foregoing, the CEO may, from time to time, exclude
any Officer or group of Officers from being an "Eligible Employee" under this
Plan.  Further, an employee of a company acquired by AT&T shall not be
considered an Eligible Employee unless designated as eligible by the CEO.


ELIP Offset.  "ELIP Offset" shall equal an amount of level death benefit that
would be paid under the participant’s AT&T Supplemental Life Insurance Program
(“ELIP”) policy as if the participant had restructured his ELIP policy based on
the December 31, 2007 cash value to provide a level death benefit assuming no
additional premium payments to the policy, as calculated by the ELIP
administrator during 2007 and communicated to each active officer participating
in ELIP.  This amount is applied as an offset to this Plan as described in
Section 4, regardless of whether or not the participant actually restructured
his policy or made other decisions regarding such ELIP policy.  


Insurance Contract.  "Insurance Contract" shall mean a contract(s) of life
insurance insuring the life of the Eligible Employee entered into by AT&T.


Officer.  "Officer" shall mean an individual who is designated as an officer of
AT&T or of any AT&T subsidiary for compensation purposes on AT&T’s records.


Retirement. "Retirement" shall mean the termination of an Eligible Employee's
employment with AT&T or any of its subsidiaries, for reasons other than death,
on or after the earlier of the following dates:  (1) the date a participant has
attained age 55, and, for an individual who becomes a participant on or after
January 1, 2002, has five (5) years of service, or (2) the date the Eligible
Employee has attained one of the following combinations of age and service at
termination of employment on or after April 1, 1997, except as otherwise
indicated below:
 
 

Net Credited Service     Age    10 years or more  65 or older    20 years or
more  55 or older    25 years or more  50 or older    30 years or more  Any age 

 
With respect to an Eligible Employee who is granted an EMP Service Pension under
and pursuant to the provisions of the AT&T Pension Benefit Plan - Nonbargained
Program ("ATTPBP") upon termination of Employment, the term "Retirement" shall
include such Eligible Employee's termination of employment.




Termination Under EPR.  In determining whether an Eligible Employee’s
termination of employment under the Enhanced Pension and Retirement Program
(“EPR”) is a Retirement for purposes of this Plan, five years shall be added to
each of age and net credited service (“NCS”).  If with such additional age and
years of service, (1) an Eligible Employee upon such termination of employment
under EPR is Retirement Eligible according to the AT&T Supplemental Retirement
Income Plan (“SRIP”) or (2) the Eligible Employee upon such termination of
employment under EPR has attained one of the following combinations of age and
service,


 

Actual NCS + 5 Years Actual Age +5 Years      10 years or more        65 or
older      20 years or more        55 or older      25 years or more        50
or older      30 years or more        Any age 


then such termination of employment shall be a Retirement for all purposes under
this Plan and the Eligible Employee shall be entitled to the treatment under
this Plan afforded in the case of a termination of employment which is a
Retirement.


AT&T.  "AT&T" shall mean AT&T Inc.


3.   Eligibility. Each Eligible Employee shall be eligible to participate in the
Plan


4.   Pre-Retirement Benefits and Post-Retirement Benefits.


Basic Death Benefit


While this plan is in effect, the Beneficiary who is designated by the Eligible
Employee shall be entitled to receive as a Basic Death Benefit from the proceeds
of the Insurance Contract an amount equal to the result of multiplying the
Eligible Employee's Annual Salary rounded to the next higher $1,000 by the
following amounts:


 
 
 Chief Executive Officer
 2  Other Eligible Employees  1

 
 
This amount shall be reduced (but not below zero) by any amount payable under
any group term life insurance covering the Eligible Employee which is maintained
by AT&T, which amount of group term life insurance will be limited to a maximum
of $50,000.


In addition, the Basic Death Benefit will be reduced (but not below zero) by the
ELIP Offset amount, BSLIP Offset amount or BSLIP Retiree Offset amount.


Furthermore, any officer who becomes eligible to participate in this Plan on or
after the date that an ELIP Offset, BSLIP Offset or BSLIP Retiree Offset has
been determined by the ELIP or BSLIP plan administrator, as applicable, will
have his Basic Death Benefit reduced accordingly by such offset amount.


The amount of Basic Death Benefit payable hereunder will automatically increase
if pay increases.


At Retirement, the pre-retirement benefit converts to a post-retirement
benefit.  This benefit is equal to one times Salary rounded to the next higher
$1,000 (at the time of retirement) and shall be reduced (but not below zero) by
any amount payable under any group term life insurance covering the Eligible
Employee which is maintained by AT&T, which amount of group term life insurance
will be limited to a maximum of $50,000; provided, however, for an executive who
first becomes a Plan participant on or after January 1, 1998, this
post-retirement death benefit shall be reduced by 10% of its original
post-retirement amount each year for five years beginning at the later of the
date the Eligible Employee attains age 65 or Retirement.




Optional Supplementary Benefit


Subject to the limitations in the remaining paragraphs in this section
describing optional supplementary benefits, each Eligible Employee may also
purchase optional supplementary pre-retirement life insurance coverage from AT&T
in an amount equal to one times the Eligible Employee’s Annual Salary rounded to
the next higher $1,000, and an additional amount of such insurance in an amount
equal to another one times such amount (for a total of two times the Annual
Salary rounded to the next higher $1,000), which insurance shall be payable from
the proceeds of the Insurance Contract.  Each such amount of insurance ("one
times salary") continued until such employee reaches age 65, by continuing to
contribute for it, shall entitle the beneficiary under the Insurance Contract to
receive an amount from the proceeds of such Insurance Contract equal to one
times the Eligible Employee’s final Annual Salary rounded to the next higher
$1,000, when such Eligible Employee dies after Retirement.


No ELIP Offset, BSLIP Offset, nor BSLIP Retiree Offset will reduce the amount of
Optional Supplementary Benefit for any participant.


To elect this optional supplementary coverage, the Eligible Employee must
complete an enrollment form on which he or she specifies the amount of coverage
he or she wishes to purchase and authorizes his or her employing company to
deduct his or her contributions for coverage from his or her salary.


An Eligible Employee may not elect this coverage while receiving disability
benefits under any Company disability benefit plan.


An Eligible Employee must make his or her election to purchase optional
supplementary coverage within three calendar months of being declared eligible
to participate in the Plan; except any Eligible Employee who was declared an
Eligible Employee before October 1, 1997, shall have until December 31, 1997 to
enroll for such optional supplementary coverage or to increase such coverage.


The optional supplementary life insurance is effective upon AT&T's binding of
life insurance coverage for the Eligible Employee pursuant to an Insurance
Contract.


Effective January 1, 1998, once an Eligible Employee enrolls for optional
supplementary coverage, he or she can later decrease or terminate such coverage
but never increase or reinstate such coverage.


Regardless of the amount of coverage elected, the amount in force will
automatically increase if Salary increases.  The cost for this coverage will
increase accordingly.


This optional supplementary life insurance is paid for on a contributory basis
by those Eligible Employees who enroll in the coverage.  The cost of coverage,
and therefore, how much an Eligible Employee contributes, depends on age and the
amount of coverage and shall be as determined by AT&T.  There will be no
periodic waiver of premium payments.


In the event of death, the Eligible Employee’s optional supplementary life
insurance benefit will be paid to the Eligible Employee’s Beneficiary or
Beneficiaries in a lump sum, unless the Salary Continuation Death Benefit form
of payment was elected on the Eligible Employee’s enrollment form.  The option
to elect other than a lump sum payment is limited to an Eligible Employee who
became an Eligible Employee on or before January 1, 1998.  If the Eligible
Employee has no surviving beneficiaries, the benefit will be paid in a lump sum
in accordance with the Rules.


The optional supplementary life insurance coverage hereunder will automatically
continue while an Eligible Employee is receiving disability benefits under any
AT&T disability benefit plan, provided the Eligible Employee continues his or
her contributions.
If an Eligible Employee terminates employment with AT&T or any of its
subsidiaries for any reason other than Retirement, this coverage will stop at
the end of the month of termination; provided, however, Eligible Employees who
are 65 at the time of their termination will continue to have non-contributory
unreduced coverage after age 65.


Alternate Death Benefit


Alternate death benefit coverage shall only be available to an Eligible Employee
who became an Eligible Employee before January 1, 1998.  Such Eligible Employees
shall be entitled to elect to receive alternate death benefit life insurance
coverage; provided such election is made before January 1, 1998.


Under such coverage, an Eligible Employee’s Beneficiary or Beneficiaries will be
entitled to receive from the proceeds of the Insurance Contract a payment equal
to the Eligible Employee’s final Annual Salary upon his or her death.  This
benefit will not be rounded to the next higher $1,000.  The amount of insurance
in force will automatically increase if salary increases.  Coverage applies to
death from any cause, except with respect to an on-the-job accident for which an
Eligible Employee is protected while an active employee by any Accident Death
Benefit feature of the ATTPBP.


By enrolling in this coverage, an Eligible Employee automatically waives his or
her eligibility for any Sickness Death Benefit and Pensioner Death Benefits
otherwise payable under the ATTPBP.


The coverage provided by the alternate death benefit life insurance coverage
will continue after Retirement.


To elect this coverage, an Eligible Employee must complete an irrevocable
enrollment and waiver form.


AT&T pays the full cost of the alternate death benefit life insurance coverage.


The insurance benefit provided under this alternate death benefit life insurance
will be paid in a lump sum, unless otherwise elected on the Eligible Employee's
enrollment form.


Alternate death benefit coverage ceases upon an Eligible Employee's Termination
of Employment other than a Retirement.  This alternate death benefit life
insurance may not be converted to an individual policy.


Salary Continuation Death Benefit.


The salary continuation death benefit shall only be available under the
conditions specified hereunder, to an Eligible Employee who became an Eligible
Employee before January 1, 1998.


By a written election filed with AT&T before January 1, 1998, an Eligible
Employee may terminate his or her rights to a Basic Death Benefit and/or to
Optional Supplementary Coverage (if any) and/or to an Alternate Death Benefit
(if any).


If such an election is filed, and the Eligible Employee dies on or after the
first day of the calendar year following the year in which such election is
filed and prior to the termination of coverage pursuant to Section 7, the
Eligible Employee's Beneficiary or Beneficiaries theretofore named shall be paid
by AT&T an amount per annum for ten (10) years which amounts, in the aggregate,
have a net present value, using an eleven percent (11%) discount rate, equal to
one hundred eight-five percent (185%) of the (i)Basic Death Benefit amount
and/or (ii) the amount elected as Optional Supplementary coverage(if any)
and/or  (iii) the amount elected as an Alternate Death Benefit (if any)  which
would be payable to his or her Beneficiary or Beneficiaries as of the date of
the Eligible Employee's  death, and no other benefit shall be payable hereunder
as either a Basic Death Benefit, Optional Supplementary Coverage or Alternate
Death Benefit . Such payment(s) shall commence no later than sixty (60) days
following the date of the Eligible Employee's death.


On or after January 1, 1998, an Eligible Employee who has elected death benefits
in the form of salary continuation pursuant to this Section may cancel such
election and have his or her Beneficiaries receive death benefits as insurance
in a lump-sum but, an Eligible Employee who cancels his or her salary
continuation election may not thereafter re-elect such option.


Survivor Annuity Equivalent


Additionally, each Eligible Employee who is not eligible for the Immediate
Automatic Pre-retirement Survivor Annuity of the ATTPBP (or equivalent thereof)
shall be eligible hereunder for a Survivor Annuity Equivalent benefit of one
times salary payable to the surviving spouse of such Eligible Employee.  Such
benefit shall be paid as follows: an amount per annum for ten (10) years shall
be paid to the Eligible Employee's surviving spouse which amounts, in the
aggregate, shall have a net present value, using an eleven percent (11%)
discount rate, equal to one hundred eighty-five percent (185%) of one times the
Eligible Employee's salary at the time of his or her death; provided, however,
no such Survivor Annuity Equivalent payments will be made on or after the date
of death of the surviving spouse.  Such payments shall commence no later than
sixty (60) days following the date of the Eligible Employee's death.


For the purposes of the Survivor Annuity Equivalent, the Eligible Employee's
surviving spouse means a spouse legally married to the Eligible Employee at the
time of the Eligible Employee's death.


Eligibility for the Survivor Annuity Equivalent shall automatically cease on the
date of termination of the Eligible Employee's employment.  If the Eligible
Employee becomes totally disabled prior to Retirement, the Eligible Employee
shall continue to be eligible for the Survivor Annuity Equivalent until the
expiration of disability benefits.  If the Eligible Employee is granted a leave
of absence, other than for military service of more than four weeks, the
Eligible Employee shall continue to be eligible for the Survivor Annuity
Equivalent during such leave of absence.


The Eligible Employee shall cease to be eligible for the Survivor Annuity
Equivalent at the conclusion of the day immediately preceding the date the
Eligible Employee becomes eligible for the Immediate Automatic Pre-retirement
Survivor Annuity of the ATTPBP.


5.   Incidents of Ownership.  AT&T will be the owner and hold all the incidents
of ownership in the Insurance Contract, including the right to dividends, if
paid.  The Eligible Employee may specify in writing to AT&T, the Beneficiary or
Beneficiaries and the mode of payment for any death proceeds not in excess of
the amounts payable under this Plan.  Upon receipt of a written request from the
Eligible Employee, AT&T will immediately take such action as shall be necessary
to implement such Beneficiary appointment. Any balance of proceeds from the
Insurance Contract not paid as either a Basic Death Benefit or otherwise
pursuant to the Plan shall be paid to AT&T.


6.   Premiums.  All premiums due on the Insurance Contract shall be paid by
AT&T.  However, the Eligible Employee agrees to reimburse AT&T by January 31
following the date of each premium payment in an amount such that, for Federal
Income Tax purposes the reimbursement for each year is equal to the amount which
would be required to be included in the Eligible Employee's income for Federal
Income Tax purposes by reasons of the "economic benefit" of the Insurance
Contract provided by AT&T; provided, however, that AT&T, in its sole discretion,
may decline to accept any such reimbursement and require the inclusion of such
"economic benefit" in the Eligible Employee's  income.  In its discretion AT&T
may deduct the Eligible Employee's portion of the premiums from the Eligible
Employee's pay. For purposes of this Plan, the value of the “economic benefit”
shall be determined based on the insurers published premium rates available to
all standard risks for initial issue one-year term insurance in compliance with
Revenue Rulings 66-110 and 67-154 issued by the Internal Revenue Service.




7.   Termination of Coverage.  An Eligible Employee's coverage under this Plan
shall terminate immediately when the Eligible Employee realizes an "Event of
Termination" which shall mean any of the following:


(a)   Termination of an Eligible Employee's employment with his or her employing
company for any reason other than (i) death, (ii) Disability as such term is
defined in the SRIP, or (iii) Retirement.


(b)   In the case of an Eligible Employee who terminates employment by reason of
a disability but who does not realize an Event of Termination because of Section
7a(ii) above, a termination of the Eligible Employee's total Disability that is
not accompanied by either a return to employment with his or her employing
company or the Eligible Employee's death or Retirement.


(c)   Except in the case of an Eligible Employee who has theretofore terminated
employment for a reason described in Section 7a(ii) or (iii) above, AT&T elects
to terminate the Eligible Employee's coverage under the Plan by a written notice
to that effect given to the Eligible Employee.  AT&T shall have no right to
amend the Plan or terminate the Eligible Employee's coverage under the Plan with
respect to an Eligible Employee who has theretofore terminated employment for a
reason described in Section 7a(ii) or (iii) above without the written consent of
the Eligible Employee.


8.   Non-Competition.  Notwithstanding any other provision of this Plan, no
coverage shall be provided under this Plan with respect to any Eligible Employee
who shall, without the written consent of AT&T, and while employed by AT&T or
any subsidiary thereof, or within three (3) years after termination of
employment from AT&T or any subsidiary thereof, engage in competition with AT&T
or any subsidiary thereof or with any business with which a subsidiary of AT&T
or an affiliated company has a substantial interest (collectively referred to
herein as "Employer business").  For purposes of this Plan, engaging in
competition with any Employer business shall mean engaging by Eligible Employee
in any business or activity in the same geographical market where the same or
substantially similar business or activity is being carried on as an Employer
business.  Such term shall not include owning a nonsubstantial publicly traded
interest as a shareholder in a business that competes with an Employer
business.  However, engaging in competition with an Employer business shall
include representing or providing consulting services to, or being an employee
of, any person or entity that is engaged in competition with any Employer
business or that takes a position adverse to any Employer
business.  Accordingly, coverage shall not be provided under this Plan if,
within the time period and without the written consent specified, Eligible
Employee either engages directly in competitive activity or in any capacity in
any location becomes employed by, associated with, or renders service to any
company, or parent or affiliate thereof, or any subsidiary of any of them, if
any of them is engaged in competition with an Employer business, regardless of
the position or duties the Eligible Employee takes and regardless of whether or
not the employing company, or the company that Eligible Employee becomes
associated with or renders service to, is itself engaged in direct competition
with an Employer business.


9.   Restriction on Assignment.  The Eligible Employee may assign all or any
part of his or her right, title, claim, interest, benefits and all other
incidents of ownership which he or she may have in the Insurance Contract to any
other individual or trustee, provided that any such assignment shall be subject
to the terms of this Plan; except neither the Eligible Employee nor any other
person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable  as a Salary Continuation
Death Benefit hereunder , which are, and all rights to which are, expressly
declared to be unassignable and non-transferable.  No part of the amounts
payable as a Salary Continuation Death Benefit hereunder shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by the Eligible Employee or any
other person, nor be transferable by operation of law in the event of the
Eligible Employee's or any other person’s bankruptcy or insolvency.  Except as
provided in this Section 8, no assignment or alienation of any benefits under
the Plan will be permitted or recognized.


10.   Unsecured General Creditor.  Except to the extent of rights with respect
to the Insurance Contract in the absence of an election to receive benefits in
Salary Continuation Death Benefit form, the Eligible Employee and his or her
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interest or claims in any property or assets of AT&T, nor shall they be
beneficiaries, or have any rights, claims or interests in, any life insurance
policies, annuity contracts or the proceeds therefrom owned or which may be
acquired by AT&T ("Policies"); such Policies or other assets of AT&T shall not
be held under any trust for the benefit of the Eligible Employee , his or her
designated beneficiaries, heirs, successors or assigns, or held in any way as
collateral security for the fulfilling of the obligations of AT&T under this
Agreement; any and all of AT&T’s assets and Policies shall be, and remain, the
general, unpledged, unrestricted assets of AT&T; AT&T shall have no obligation
to acquire any Policies or any other assets; and AT&T’s obligations under this
Agreement shall be merely that of an unfunded and unsecured promise of AT&T to
pay money in the future.


11.   Employment Not Guaranteed.  Nothing contained in this Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving the
Eligible Employee any right to be retained in the employ of any AT&T company.


12.   Protective Provisions.  The Eligible Employee will cooperate with AT&T by
furnishing any and all information requested by AT&T, in order to facilitate the
payment of benefits hereunder, taking such physical examinations as AT&T may
deem necessary and taking such other relevant action as may be requested by
AT&T, in order to facilitate the payment of benefits hereunder.  If the Eligible
Employee refuses so to cooperate, the Eligible Employee's participation in the
Plan shall terminate and AT&T shall have no further obligation to the Eligible
Employee or his or her designated Beneficiary hereunder.  If the Eligible
Employee commits suicide during the two-year period beginning on the date of
eligibility under the Plan, or if the Eligible Employee makes any material
misstatement of information or nondisclosure of medical history, then no
benefits will be payable by reason of this Plan to the Eligible Employee or his
or her designated Beneficiary, or in AT&T’s sole discretion, benefits may be
payable in a reduced amount.


13.   Change in Status.  In the event of a change in the employment status of an
Eligible Employee to a status in which he or she is no longer an Eligible
Employee under the Plan, such Eligible Employee shall immediately cease to be
eligible for any benefits under this Plan; provided, however, such survivor
benefits as would be available to such employee by reason of his or her new
status but which do not automatically become effective upon attainment of such
new status shall continue to be provided under this Plan until such benefits
become effective or until such employee has had reasonable opportunity to
effectuate such benefits but has failed to take any requisite action necessary
for such benefits to become effective.


14.   Named Fiduciary.  If this Plan is subject to the Employee Retirement
Income Security Act of 1974 (ERISA), AT&T is the "named fiduciary" of the Plan.


15.   Applicable Law.  This Plan and the rights and obligations hereunder shall
be governed by and construed in accordance with the laws of the State of Texas
to the extent such law is not preempted by ERISA.


16.   Administration of the Plan.  The Committee shall be the sole administrator
of the Plan and will administer the Plan, interpret, construe and apply its
provisions in accordance with its terms.  The Committee shall further establish,
adopt or revise such rules and regulations as it may deem necessary or advisable
for the administration of the Plan.  All decisions of the Committee shall be
binding.


17.   Relation to Prior Plans.  This Plan supersedes and replaces prior Senior
Management Survivor Benefit, Senior Management Supplementary Life Insurance, and
Senior Management Alternate Death Benefit Life Insurance Plans as in effect
prior to January 1, 1986, except such plans shall continue to apply to Eligible
Employees who retired before January 1, 1986; provided, however, that with
respect to those Eligible Employees who retired during calendar year 1986 by
reason of the fact of attaining age 65, the Post-Retirement Benefit provided
pursuant to the  Senior Management Survivor Benefit Plan as in effect prior to
January 1, 1986, shall continue to apply and the post-retirement benefit
provided under the Basic Death Benefit portion hereof shall not apply.


Effective January 1, 2008, this Plan supersedes and replaces the Cingular
Wireless SBC Executive Transition Life Insurance Plan (the “Cingular Plan”), and
all policies issued under the Cingular Plan shall be transferred to and governed
by the Plan.


18.   Amendments and Termination.  This Plan may be modified or terminated at
any time in accordance with the provisions of AT&T's Schedule of Authorizations.
A modification or Plan termination may affect present and future Eligible
Employees; provided, however, that no modification shall be made to this Plan
with respect to an Eligible Employee who terminates employment for reason of
disability or Retirement), nor shall a termination of the Plan operate so as to
be applicable to such an individual, without the written consent of the Eligible
Employee.
